ACCEPTED
                                                                                   03-14-00694-CV
                                                                                           5886240
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              6/30/2015 3:46:57 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                               NO. 03-14-00694-CV

                                                                   FILED IN
                            In the Third Court of Appeals   3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            6/30/2015 3:46:57 PM
                                   Austin, Texas
                                                              JEFFREY D. KYLE
                                                                    Clerk



                           ANTHONY PASSEUR, APPELLANT

                                         v.
          FEDERAL HOME LOAN MORTGAGE CORPORATION, APPELLEE


                        APPEAL FROM CAUSE NO. 14-0981-CC4
                        COUNTY COURT AT LAW NUMBER FOUR
                            WILLIAMSON COUNTY, TEXAS
                          HON. JOHN MCMASTER PRESIDING


     APPELLANT’S NOTICE OF CONFERENCE ON UNOPPOSED
                 MOTION TO DISMISS APPEAL


Stephen Casey
Texas Bar No. 24065015
                                                         ORAL
CASEY LAW OFFICE, P.C.                                 ARGUMENT
595 Round Rock West Drive                              REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
Anthony Passeur




                                          i
                        CERTIFICATE OF CONFERENCE
       The Motion to Dismiss was filed with the Court on June 29, 2015.
Opposing Counsel has since sent an e-mail indicating that he is unopposed to the
motion.


                                     Respectfully submitted,


                                        /s/ Stephen Casey

                                     Stephen Casey
                                     Texas Bar No. 24065015

                                     595 Round Rock West Drive, Suite 102
                                     Round Rock, Texas 78681
                                     Telephone: 512-257-1324
                                     Fax: 512-853-4098
                                     stephen@caseylawoffice.us




                           CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing motion has
been served on Tuesday, June 30, 2015, on the following via facsimile transmission
or the state efiling service:

       Travis Gray
       Jack O’Boyle and Associates
       travis@jackoboyle.com


                                     /s/ Stephen Casey




                                        1